UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period endedOctober 31, 2011. ()TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number0-22760 ELECSYS CORPORATION (Exact name of Registrant as Specified in its Charter) Kansas 48-1099142 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 846 N. Mart-Way Court Olathe, Kansas (Address of principal executive offices) (Zip Code) (913) 647-0158 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted in its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[X] Smaller Reporting Company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common stock, $0.01 par value – 3,789,012 shares outstanding as of December 1, 2011. ELECSYS CORPORATION AND SUBSIDIARY FORM 10-Q Quarter Ended October 31, 2011 INDEX Page PART I - FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements Condensed Consolidated Statements of Operations - Three and six months ended October 31, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Balance Sheets - October 31, 2011 (Unaudited) and April 30, 2011 4 Condensed Consolidated Statements of Stockholders’ Equity – Six months ended October 31, 2011 (Unaudited) and the year ended April 30, 2011 5 Condensed Consolidated Statements of Cash Flows - Six months ended October 31, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 34 ITEM 4. Controls and Procedures 34 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings 35 ITEM 1A. Risk Factors 35 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 ITEM 3. Defaults Upon Senior Securities 35 ITEM 4. Reserved 35 ITEM 5. Other Information 35 ITEM 6. Exhibits 35 Signatures 36 Exhibit Index 37 Page 2 PART I – FINANCIAL INFORMATION ITEM 1.Consolidated Financial Statements. Elecsys Corporation and Subsidiary Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended October 31, Six Months Ended October 31, Sales $ Cost of products sold Gross margin Selling, general and administrative expenses: Research and development expense Selling and marketing expense General and administrative expense Total selling, general and administrative expenses Operating income Financial income (expense): Interest expense ) Other income, net (1
